
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6



CROSSTEX ENERGY GP, LLC
EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this    day
of                        , 2002 (the "Effective Date"), by and between Crosstex
Energy GP, LLC, a Delaware limited liability company (the "Company"),
and                        , an individual ("Employee").


ARTICLE I
Definitions and Interpretations


        1.1.    Definitions.     For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
the following terms shall have the following respective meanings:

        "Accounting Firm" shall have the meaning set forth in Section 3.4(c).

        "Base Salary" shall have the meaning set forth in Section 3.1.

        "Board" means the Board of Directors of the Company.

        "Cause" means (i) Employee has failed to perform the duties assigned to
him and such failure has continued for thirty (30) days following delivery by
the Company of written notice to Employee of such failure, (ii) Employee has
been convicted of a felony or misdemeanor involving moral turpitude,
(iii) Employee has engaged in acts or omissions against the Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance, (iv) Employee has acted intentionally or in bad faith in a manner
that results in a material detriment to the assets, business or prospects of the
Company, or (v) Employee has breached any obligation under this Agreement.

        "Change in Control" shall be deemed to have occurred if (i) Crosstex
Energy Holdings Inc., a Delaware corporation, and/or its affiliates,
collectively, no longer directly or indirectly hold a controlling interest in
Crosstex Energy GP, L.P. or the Company and Employee does not remain employed by
the Company upon the occurrence of such event (whether Employee's employment is
terminated voluntarily or by the Company), (ii) Yorktown Energy Partners V,
L.P., a Delaware limited partnership, or its affiliates or partners, cease to
own as a group a controlling interest in Crosstex Energy Holdings Inc. and
Employee does not remain employed by the Company upon the occurrence of such
event (whether Employee's employment is terminated voluntarily or by the
Company), or (iii) the Company has caused the sale of at least fifty percent
(50%) of the assets of the Partnership.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute or statutes.

        "Company Group" shall mean the Company, Crosstex Energy GP, L.P., the
Partnership, Crosstex Energy Services, Ltd., and their respective affiliates and
subsidiaries.

        "Confidential Information" shall have the meaning set forth in
Section 5.1.

        "Disability" shall mean a physical or mental condition of Employee that,
in the good faith judgment of not less than a majority of the entire membership
of the Board (excluding Employee, if Employee is then a member of the Board),
based upon certification by a licensed physician reasonably acceptable to
Employee and the Board, (i) prevents Employee from being able to perform the
services required under this Agreement, (ii) has continued for a period of at
least 180 days during any 12-month period, and (iii) is expected to continue.

1

--------------------------------------------------------------------------------


        "Good Reason" means any of the following: (i) the assignment to Employee
of any duties materially inconsistent with Employee's position (including a
materially adverse change in Employee's office, title and reporting
requirements), authority, duties or responsibilities; (ii) the Company's
requiring Employee to be based at any office other than offices in the greater
Dallas, Texas area; (iii) any termination by the Company of Employee's
employment other than as expressly permitted by this Agreement; (iv) a breach or
violation by the Company of any material provision of this Agreement, which
breach or violation remains unremedied for more than 30 days after written
notice thereof is given to the Company by Employee. For purposes of this
definition, no act or failure to act on the Company's part shall be considered a
"Good Reason" unless Employee has given the Company written notice of such act
or failure to act within 30 days thereof and the Company fails to remedy such
act or failure to act within 30 days of its receipt of such notice.

        "Gross Up Payment" shall have the meaning set forth in Section 3.4(b).

        "Partnership" means Crosstex Energy, L.P., a Delaware limited
partnership.

        "Person" means any individual, partnership, joint venture, corporation,
trust, unincorporated organization or any other entity.

        "Restricted Period" shall have the meaning set forth in Section 5.2(a).

        "Severance Plan" shall have the meaning set forth in Section 4.1(e).

        "Total Payment" shall have the meaning set forth in Section 3.4(a).


        1.2.    Interpretations.     

        (a)  In this Agreement, unless a clear contrary intention appears,
(i) the words "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision, (ii) reference to any Article or Section, means
such Article or Section hereof, (iii) the words "including" (and with
correlative meaning "include") means including, without limiting the generality
of any description preceding such term, and (iv) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

        (b)  The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.


ARTICLE II
Employment of Employee


        2.1.    Employment.     The Company agrees to employ Employee and
Employee agrees to be employed by the Company upon the terms and conditions of
this Agreement, commencing on the date hereof and continuing until terminated as
provided in Section 4.1.


        2.2.    Position and Duties.     While employed hereunder, Employee
shall serve as the                        of the Company and shall have and may
exercise all of the powers, functions, duties and responsibilities normally
attributable to such position and shall have such additional duties and
responsibilities commensurate with such position as may from time to time be
reasonably assigned to Employee by the Board. Employee shall observe and comply
with all lawful policies, directions and instructions of the Board, which are
consistent with the foregoing provisions of this Section 2.2, and shall endeavor
to promote the business, reputation and interests of the Company and the other
members of the Company Group, including the Partnership.


        2.3.    Devotion of Time.     Employee shall devote substantially all of
his business time, attention, skill and efforts to the faithful and efficient
performance of his duties hereunder. Notwithstanding the

2

--------------------------------------------------------------------------------

foregoing, Employee may engage in the following activities so long as they do
not interfere in any material respect with the performance of Employee's duties
and responsibilities hereunder: (i) service on corporate, civic, religious,
educational and/or charitable boards or committees and (ii) management of his
personal investments.


        2.4.    Place of Employment.     Employee's place of employment
hereunder shall be at the Company's principal executive offices in the greater
Dallas, Texas area.


ARTICLE III
Compensation and Benefits


        3.1.    Compensation; Bonus.     For services rendered by Employee under
this Agreement, the Company shall pay to Employee an annual base salary of
$                        (the "Base Salary"), payable in accordance with the
Company's payroll practice for its executives as it is earned. The Board shall
review the Base Salary at least annually and may adjust the amount of the Base
Salary at any time as the Board may deem appropriate in its sole discretion;
provided, however, that in no event may the Base Salary be decreased below the
above stated amount without the prior written consent of Employee. Employee
shall be eligible for annual bonuses and participation in other short-term or
long-term incentive plans at the discretion of the Board.


        3.2.    Reimbursement of Expenses.     The Company shall reimburse
Employee for all ordinary and necessary expenses incurred and paid by Employee
in the course of the performance of Employee's duties pursuant to this Agreement
and consistent with the Company's policies in effect from time to time with
respect to travel, entertainment and other business expenses, and subject to the
Company's requirements with respect to the manner of approval and reporting of
such expenses.


        3.3.    Additional Benefits.     Employee shall be entitled to receive
all employee benefits, fringe benefits, vacations and other perquisites that may
be offered by the Company to its executives as a group, including participation
by Employee and, where applicable, Employee's dependents, in the various
employee benefit plans or programs (including pension plans, profit sharing
plans, incentive plans, health plans, life insurance and disability insurance)
provided to executives of the Company in general, subject to meeting the
eligibility requirements with respect to each of such benefit plans or programs.
However, nothing in this Section 3.3 shall be deemed to prohibit the Company
from making any changes in any of the plans, programs or benefits described
herein.


        3.4.    Gross Up Payment     

        (a)  If the payments and benefits provided to Employee under this
Agreement or under any other agreement with, or plan of, the Company (the "Total
Payment") (i) constitute a "parachute payment" as defined in Section 280G of the
Code and exceed three times Employee's "base amount" as defined under Code
Section 280G(b)(3) by less than 10% of three times Employee's base amount, and
(ii) would, but for this Section 3.4(a), be subject to the excise tax imposed by
Code Section 4999, then Employee's payments and benefits under this Agreement
shall be either (A) paid in full, or (B) reduced and payable only as to the
maximum amount which would result in no portion of such payments and benefits
being subject to excise tax under Code Section 4999, whichever results in the
receipt by Employee on an after-tax basis of the greatest amount of Total
Payment (taking into account the applicable federal, state and local income
taxes, the excise tax imposed by Code Section 4999 and all other taxes
(including any interest and penalties) payable by Employee). If a reduction of
the Total Payment is necessary, Employee shall be entitled to select which
payments or benefits will be reduced and the manner and method of any such
reduction of such payments and benefits. Within 30 days after the amount of any
required reduction in payments and benefits is finally determined under
Section 3.4(c), Employee shall notify the Company in writing regarding which
payments and benefits are to be reduced. If no notification is given by
Employee, the Company will determine which payments and benefits to reduce. If,
as a result of any reduction required by this Section 3.4(a),

3

--------------------------------------------------------------------------------


amounts previously paid to Employee exceed the amount to which Employee is
entitled, Employee will promptly return the excess amount to the Company.

        (b)  If the Total Payment constitutes a "parachute payment" as defined
in Code Section 280G and exceeds three times Employee's "base amount" as defined
under Code Section 280G(b)(3) by 10% or more of three times Employee's base
amount, the Company shall provide to Employee, in cash, an additional payment in
an amount to cover the full excise tax due under Code Section 4999, plus
Employee's state and federal income, employment, excise, and other taxes
(including interest and penalties) on this additional payment (the "Gross-Up
Payment"). Any amount payable under this Section 3.4(b) shall be paid as soon as
possible following the date of Employee's termination, but in no event later
than 30 days after such date.

        (c)  All determinations required to be made under this Section 3.4,
including whether reductions are necessary or whether a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be used in
determining such Gross-Up Payment, shall be made by the accounting firm used by
the Company and/or the members of the Company Group at the time of such
determination (the "Accounting Firm"). The Accounting Firm shall provide
detailed supporting calculations both to the Company and to Employee within 15
business days of the receipt of notice from the Company or Employee that there
has been a termination of Employee's employment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the Person effecting the change in control
transaction, Employee may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

        (d)  In the event Employee is entitled to a Gross-Up Payment under
Section 3.4(b) and the Internal Revenue Service subsequently increases the
excise tax computation described in Section 3.4(b), the Company shall reimburse
Employee for the full amount necessary to make Employee whole on an after-tax
basis (less any amounts received by Employee that Employee would not have
received had the computations initially been computed as subsequently adjusted),
including the value of any underpaid excise tax, and any related interest and/or
penalties due to the Internal Revenue Service.


ARTICLE IV
Termination of Employment


        4.1.    Term and Termination.     

        (a)  Subject to Section 4.1(b) and Section 4.1(c), the term of this
Agreement shall commence as of the Effective Date, and shall continue for a
period of two (2) years. Commencing on the first anniversary of the date of this
Agreement, on a daily basis, the term of this Agreement shall be automatically
extended by one additional day (such that the remaining term of this Agreement
shall be one year) until Employee's employment hereunder shall have terminated
pursuant to this Section 4.1.

        (b)  Notwithstanding Section 4.1(a), this Agreement shall terminate
immediately upon the death, Disability (as hereinafter defined) or adjudication
of legal incompetence of Employee, or upon the Company's ceasing to carry on its
business or becoming bankrupt.

        (c)  Notwithstanding Section 4.1(a), the Company may terminate
Employee's employment at any time for Cause or without Cause; provided, however,
that in no event shall the Company be entitled to terminate Employee's
employment hereunder unless the Board shall adopt, by the affirmative vote of at
least a majority of the entire membership of the Board (excluding Employee, if
Employee is then a member of the Board), a resolution authorizing such
termination.

        (d)  In the event that (1) the Company elects to terminate Employee's
employment with the Company for Cause or the Company's ceasing to carry on its
business or becoming bankrupt or

4

--------------------------------------------------------------------------------


(2) Employee terminates his employment with the Company other than for Good
Reason, the Company shall pay or provide to Employee:

          (i)  such Base Salary as Employee shall have earned up to the date of
his termination; and

        (ii)  such other fringe benefits normally provided to employees of the
Company as Employee shall have earned up to the date of his termination.

        (e)  In the event that (1) the Company elects to terminate Employee's
employment with the Company during the term hereof referred to in Section 4.1(a)
and such termination is without Cause, (2) Employee's employment is terminated
as a result of the death, Disability, adjudication of legal incompetence of
Employee, (3) Employee terminates his employment for Good Reason or
(4) Employee's employment is terminated as a result of a Change in Control, the
Company shall pay to Employee:

          (i)  the unpaid amount of Employee's Base Salary for the remainder of
the term of this Agreement, which amounts shall be paid at the regularly
scheduled times, as if such termination or Change in Control had not occurred;

        (ii)  any bonuses earned by Employee under any incentive plans under
which Employee is a participant up to the date of such termination or Change in
Control; and

        (iii)  such other fringe benefits (other than any bonus, severance pay
benefit or participation in the Company's 401(k) employee benefit plan) normally
provided to employees of the Company as Employee shall have earned up to the
date of his termination or Change in Control; and

        (iv)  Employee shall be entitled to continue his participation in any
health plans of the Company for the remainder of the term of this Agreement.

The amount payable to Employee under this Section 4.1(e) is in lieu of, and not
in addition to, any severance payment due or to become due to Employee under any
separate agreement or contract between Employee and the Company or pursuant to
any severance payment plan, program or policy of the Company or any other member
of the Company Group (collectively, "Severance Plan"). Any severance amounts
received by Employee under a Severance Plan shall be applied as an offset to
(reduce or eliminate, as the case may be) any future payments otherwise to be
made to Employee under this Section 4.1(e); i.e., no additional payments shall
be made under this Section 4.1(e) until the aggregate amount of the offsets
hereunder equals the severance amounts received by Employee under the Severance
Plan.

        (f)    Nothing in this Agreement shall prevent or limit Employee's
continuing or future participation in any plan, program, policy or practice
provided by the Company for which Employee may qualify, nor shall anything
herein limit or otherwise affect such rights as Employee may have under any
other contract or agreement with the Company or any other member of the Company
Group. Amounts which are vested benefits or which Employee is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the termination of Employee's
employment shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement; provided, however, the time period after such termination shall not
be credited as continued employment of Employee for any purpose under any such
plan, policy, practice or program.


ARTICLE V
Confidential Information and Non-Competition


        5.1.    Covenant Not to Disclose Confidential Information.     Employee
acknowledges that during the course of his employment with the Company he has or
will have access to and knowledge of certain information and data that the
Company or other members of the Company Group consider

5

--------------------------------------------------------------------------------

confidential and that the release of such information or data to unauthorized
persons would be extremely detrimental to the Company Group. As a consequence,
Employee hereby agrees and acknowledges that he owes a duty to the Company not
to disclose, and agrees that, during or after the term of his employment,
without the prior written consent of the Company, he will not communicate,
publish or disclose, to any person anywhere or use any Confidential Information
(as hereinafter defined) for any purpose other than carrying out his duties as
contemplated by this Agreement. Employee will use his best efforts at all times
to hold in confidence and to safeguard any Confidential Information from falling
into the hands of any unauthorized person and, in particular, will not permit
any Confidential Information to be read, duplicated or copied. Notwithstanding
the foregoing, Employee may disclose such Confidential Information to the extent
required by applicable law or as a consequence of any judicial or regulatory
proceeding, based upon the opinion of legal counsel and only after Employee has
requested that such Confidential Information be preserved to the maximum extent
practicable. Employee will return to the Company all Confidential Information in
Employee's possession or under Employee's control when the duties of Employee no
longer require Employee's possession thereof, or whenever the Company shall so
request, and in any event will promptly return all such Confidential Information
if Employee's relationship with the Company is terminated for any or no reason
and will not retain any copies thereof. For purposes hereof, the term
"Confidential Information" shall mean any information or data used by or
belonging or relating to the Company or any other member of the Company Group
that is not known generally to the industry in which any member of the Company
Group is or may be engaged (other than as a result of disclosure by Employee in
violation of this Agreement), including without limitation, any and all trade
secrets, proprietary data and information relating to any member of the Company
Group's past, present or future business and products, price lists, customer
lists, processes, procedures or standards, know-how, manuals, business
strategies, records, drawings, specifications, designs, financial information,
whether or not reduced to writing, or information or data that the Company or
any other member of the Company Group advises Employee should be treated as
confidential information.


        5.2.    Covenant Not to Compete.     

        (a)  In partial consideration for the Company's agreement to provide
Employee access to Confidential Information and the other benefits provided by
this Agreement, Employee agrees that while employed by the Company and until the
later to occur of one (1) year after the termination of such employment (for any
reason) or the date on which the Company is no longer obligated to make payments
to Employee under this Agreement (the "Restricted Period"), Employee shall not,
unless Employee receives the prior written consent of the Board, own an interest
in, manage, operate, join, control, lend money or render financial or other
assistance to or participate in or be connected with, as an officer, employee,
partner, stockholder, consultant or otherwise, any Person that competes with any
member of the Company Group in the (i) purchasing, selling, brokering or
marketing of natural gas, including, without limitation, locating buyers and
sellers, preparing and negotiating purchase and sales contracts with the natural
gas producers from which any member of the Company Group purchased natural gas,
or any customer of any member of the Company Group to which such member has sold
gas during the 12-month period preceding the termination of such employment;
(ii) the gathering, treating, processing, and/or transporting natural gas within
a ten (10) mile radius of any plant, equipment or facilities owned, leased (as
lessor or lessee) or operated by any member of the Company Group as of the date
of the termination of such employment; (iii) treating of natural gas for the
removal of carbon dioxide, hydrogen sulfide, or other contaminants in the states
of Texas, Louisiana, Oklahoma and any state in which any member of the Company
Group owns or operates a natural gas treating facility as of the date of the
termination of such employment; (iv) brokering, marketing, purchase for resale,
purchase for inventory (i.e., any purchase other than immediate use in projects
not otherwise restricted under the terms hereof), sale or lease (as lessor) of
new or used equipment for treating natural gas for the removal of carbon
dioxide, hydrogen sulfide, or other contaminant; and (v) owning or operating of
a business or facility that is engaged or will engage in the business of

6

--------------------------------------------------------------------------------


fabricating new or refurbishing used amine-treating facilities; provided,
however, that following Employee's termination of employment the foregoing
restriction shall apply only to (A) those areas where any member of the Company
Group was actually doing business on the date of such termination of employment
and (B) those areas in respect of which any member of the Company Group actively
and diligently conducted at any time during the 12-month period ended on such
date of termination an analysis to determine whether or not it would commence
doing business in such areas but, in the case of each such area the foregoing
restriction shall cease to apply when each member of the Company Group ceases to
actively conduct business (disregarding any temporary stoppages) in such area
or, if applicable, abandons its intent to conduct business in such area.

        (b)  Employee has carefully read and considered the provisions of this
Section 5.2 and, having done so, agrees that the restrictions set forth in this
Section 5.2 (including the Restricted Period, scope of activity to be restrained
and the geographical scope) are fair and reasonable and are reasonably required
for the protection of the interests of the Company Group and their respective
officers, directors, employees, creditors, partners, members and stockholders.
Employee understands that the restrictions contained in this Section 5.2 may
limit his ability to engage in a business similar to the business of any member
of the Company Group, but acknowledges that he will receive sufficiently high
remuneration and other benefits from the Company hereunder to justify such
restrictions.

        (c)  During the Restricted Period, Employee shall not, whether for his
own account or for the account of any other Person (excluding the members of the
Company Group), intentionally (i) solicit, endeavor to entice or induce any
employee of any member of the Company Group to terminate his employment with
such member or accept employment with anyone else or (ii) interfere in a similar
manner with the business of the Company Group.

        (d)  It is specifically agreed that the Restricted Period, during which
the agreements and covenants of Employee made herein shall be effective, shall
be computed by excluding from such computation any time which Employee is in
violation of any provision of this Section 5.2.

        (e)  In the event that any provision of this Section 5.2 relating to the
Restricted Period and/or the areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period and/or areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or areas.


        5.3.    Specific Performance.     Recognizing that irreparable damage
will result to the Company in the event of the breach or threatened breach of
any of the foregoing covenants and assurances by Employee contained in this
Article V, and that the Company's remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies that may be available to them, shall
be entitled to an injunction, including a mandatory injunction, to be issued by
any court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining Employee, and each and every person, firm or company
acting in concert or participation with him, from the continuation of such
breach and, in addition thereto, he shall pay to the Company all ascertainable
damages, including costs and reasonable attorneys' fees sustained by the Company
or any other member of the Company Group by reason of the breach or threatened
breach of said covenants and assurances. The obligations of Employee and the
rights of the Company, its successors and assigns under this Article V and
Section 6.7 shall survive the termination of this Agreement. The covenants and
obligations of Employee set forth in this Article V are in addition to and not
in lieu of or exclusive of any other obligations and duties of Employee to the
Company Group, whether express or implied in fact or in law.

7

--------------------------------------------------------------------------------


ARTICLE VI
Miscellaneous


        6.1.    Satisfaction of Obligations.     The Company shall use its
commercially reasonable efforts to obtain from the Partnership, to the extent
permitted under all agreements and other documents to which the Company, the
Partnership and/or other members of the Company Group are then subject, all
funds necessary to satisfy the Company's obligations to Employee under this
Agreement.


        6.2.    Severability.     The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


        6.3.    No Breach.     Employee represents and warrants to the Company
that neither the execution nor delivery of this Agreement, nor the performance
of Employee's obligations hereunder will conflict with, or result in a breach
of, any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which Employee is bound, including without limitation, the breach
by Employee of a fiduciary duty to any former employers.


        6.4.    Entire Agreement; Amendment.     This Agreement cancels and
supersedes all previous agreements relating to the subject matter of this
Agreement, written or oral, between the parties hereto and their respective
affiliates and contains the entire understanding of the parties hereto and shall
not be amended, modified or supplemented in any manner whatsoever except as
otherwise provided herein or in writing signed by each of the parties hereto.
Failure of the Company to demand strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of the term,
covenant or condition, nor shall any waiver or relinquishment by the Company of
any right or power hereunder at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.


        6.5.    Governing Law.     This Agreement and all rights and obligations
of the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas applicable to agreements made
and to be performed entirely within the State, including all matters of
enforcement, validity and performance.


        6.6.    Notices.     All notices and all other communications provided
for in the Agreement shall be in writing and addressed (i) if to the Company, at
its principal office address or such other address as it may have designated by
written notice to Employee for purposes hereof, directed to the attention of the
Board with a copy to the Secretary of the Company and (ii) if to Employee, at
his residence address on the records of the Company or to such other address as
he may have designated to the Company in writing for purposes hereof. Each such
notice or other communication shall be deemed to have been duly given when
personally delivered or sent by United States registered mail, return receipt
requested, postage prepaid, or by a nationally recognized overnight delivery
service, with delivery confirmed.


        6.7.    Assignment.     This Agreement is personal and not assignable by
Employee but it may be assigned by the Company without notice to or consent of
Employee to, and shall thereafter be binding upon and enforceable by, any member
of the Company Group and any person that shall acquire or succeed to
substantially all of the business or assets of any member of the Company Group
(and such person shall be deemed included in the definition of the "Company" and
the "Company Group" for all purposes of this Agreement) but is not otherwise
assignable by the Company.


        6.8.    Tax Withholdings.     The Company shall withhold from all
payments hereunder all applicable taxes (federal, state or other) that it is
required to withhold therefrom unless Employee has otherwise paid (or made other
arrangements satisfactory) to the Company the amount of such taxes.

8

--------------------------------------------------------------------------------


        6.9.    Employment with Affiliates.     For purposes of this Agreement,
employment with any member of the Company Group shall be deemed to be employment
with the Company.


        6.10.    Expenses.     If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.


        6.11.    Counterparts.     This Agreement may be executed in or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Employment Agreement to
be duly executed, and Employee has hereunto set his hand, as of the day and year
first above written.

    CROSSTEX ENERGY GP, LLC
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Name:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------


 
 
EMPLOYEE:
 
 


--------------------------------------------------------------------------------


 
 
Name:
       

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------




Schedule Pursuant to Item 601


Name


--------------------------------------------------------------------------------

  Position

--------------------------------------------------------------------------------

  Annual Base Salary

--------------------------------------------------------------------------------

Barry E. Davis   President, Chief Executive Officer   $ 201,500 James R. Wales  
Executive Vice President—Midstream Division   $ 171,064 A. Chris Aulds  
Executive Vice President—Treating Division   $ 171,064 Jack M. Lafield   Senior
Vice President—Business Development   $ 160,875 William W. Davis   Senior Vice
President, Chief Financial Officer   $ 160,875 Michael P. Scott   Senior Vice
President—Engineering and Operations   $ 134,304

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



CROSSTEX ENERGY GP, LLC EMPLOYMENT AGREEMENT
ARTICLE I Definitions and Interpretations

1.1. Definitions.


1.2. Interpretations.



ARTICLE II Employment of Employee

2.1. Employment.


2.2. Position and Duties.


2.3. Devotion of Time.


2.4. Place of Employment.



ARTICLE III Compensation and Benefits

3.1. Compensation; Bonus.


3.2. Reimbursement of Expenses.


3.3. Additional Benefits.


3.4. Gross Up Payment



ARTICLE IV Termination of Employment

4.1. Term and Termination.



ARTICLE V Confidential Information and Non-Competition

5.1. Covenant Not to Disclose Confidential Information.


5.2. Covenant Not to Compete.


5.3. Specific Performance.



ARTICLE VI Miscellaneous

6.1. Satisfaction of Obligations.


6.2. Severability.


6.3. No Breach.


6.4. Entire Agreement; Amendment.


6.5. Governing Law.


6.6. Notices.


6.7. Assignment.


6.8. Tax Withholdings.


6.9. Employment with Affiliates.


6.10. Expenses.


6.11. Counterparts.



Schedule Pursuant to Item 601
